Case 2:21-cv-00898-SSV-JVM Document 1-2 Filed 12/16/20 Page 1 of 1

 

d Emailed
SCANNED 8 SP an 3 Marlone 2. Brumfield, #496966
> GasDoy Do - LG pags ee Main Prison, CRA “/x. YR
He feb jnitizts INO. - La. State Penitentiary
Angola LA 76712
RECEIVED
Ban Wgeh 2 D620 APR C9 any
&
Legal Programs Department
Clerk of Coutt,
Supreme Coust of Lovisiana
400 Royal Street

New Orleans, La. 70130

RE: State of Louisiana v. Marlone R. Brumfield, No. 567470; Div. "E"; On Application for
Post-Conviction Relief

Dear Clerk:

Enclosed is an Original of my pro se pleadings, to wit:

1 Uniform Appliostion for Post-Conviction Relief, |

2 Memorandum of Law in Support;

3. Motion Requesting Evidentiary Hearing and Appointment of Counsel, w/Order;
4 Petition for Writ of Habeas Corpus Ad Testificandum, w/Order,

5. Motion to Compel Answer, w/Order.

Trespectfully ask that you please file same in the docket of the above referenced criminal matter
for judicial consideration and disposition.

Additionally enclosed is another copy of this cover letter that I respectfully ask that you please
“file/date” stamp and return to me.

This matter is in fornia pauperis,

Respectfully,

\cler ends

Marlone R. Brumfield
finitialsy WR
Enclasures (6)

ce:  wenel. District Attorney, St. Tammany Pariah
